Exhibit 10.2
Amendment Number 2 to
Securities Purchase Agreement
This Amendment Number 2 to Securities Purchase Agreement, dated December 30,
2009 (the “Amendment”), is by and between Image Entertainment, Inc., a Delaware
corporation (the “Company”), JH Partners, LLC, as the Investor Representative,
and the several Investors listed on Schedule 1 to the Securities Purchase
Agreement dated December 21, 2009 (the “Purchase Agreement”).
WHEREAS, by letter agreement dated December 24, 2009, the parties hereto amended
Section 12.15(e) of the Purchase Agreement to change “December 24, 2009” to
“December 29, 2009;” and
WHEREAS. the parties wish to amend certain other provisions of the Purchase
Agreement.
NOW THEREFORE, the parties hereto agree as follows:
1. Capitalized terms used herein without definition have the meanings ascribed
to them in the Purchase Agreement.
2. Section 6.9 of the Purchase Agreement is hereby amended to read in its
entirety as follows:
6.9 Board of Directors. The Board shall have taken all actions necessary and
appropriate to appoint Messrs. Michael John and Patrick Collins and one other
person nominated by the Investors (the “JH Designees”) to the Board effective as
of the Initial Closing Date. The Company shall have provided the Investors with
evidence satisfactory to them of the taking of such actions and the resignations
of all members of the current Board.
3. A new Section 10.10 is added to the Purchase Agreement as follows:
10.10 Management Fee. The Company shall pay the Investor Representative or its
designee a management fee of $300,000 on December 31, 2010 and $300,000 on
December 31, 2011.
On and after the date hereof, each reference in the Purchase Agreement to the
“Agreement” shall mean the Purchase Agreement as amended hereby. Except as
specifically amended above, the Purchase Agreement shall remain in full force
and effect is hereby ratified and confirmed.

            IMAGE ENTERTAINMENT, INC.
      By:   /s/ Jeff M. Framer         Name:   Jeff M. Framer        Title:  
President and CFO        JH PARTNERS, LLC, as the Investor Representative
      By:   /s/ John Hansen       Name:           Title:        

 

